Ellison, J.
The following is agreed as being substantially the facts in this cause:
The appellants are now, and at all times herein mentioned, have been, the duly qualified and acting directors of school district number one, which is composed of territory lying in township 55, of range 34, in Buchanan county, and township 54, of range 34, in Platte county, Missouri, and the respondent is a citizen and taxpayer of said school district. At the annual meeting of said school district, held on the first Tuesday of April, 1883, it was determined by said meeting that an eight months’ school should be taught for the ensuing year, which would terminate on the thirtieth day of March, 1884. After the annual meeting of said school district, in 1883, and before the annual meeting in 1884, the time for the commencement of the school year was changed, so that thereafter the school year would commence on the first day of July, instead of the first Tuesday of April, but *42the time for holding the annual meeting in school districts was not changed. Sess. Acts, 1883, p. 183. At the annual meeting held on the first Tuesday of April, 1884, there was to the credit of this school district, in the treasuries of Platte and Buchanan counties, $312.35, money that had been collected from time to time to pay the necessary expenses of running the school in said district, and was applicable for that purpose. That, at the annual meeting, held in April, 1884, it was determined to hold and conduct a three months’ school, during the months of April, May, and June, that would intervene between the annual meeting and the commencement of the next school year, and an eight months’ school in the next school year, terminating - on the thirtieth day of June, 1885. In pursuance of the determination and direction of the electors of said district, at said annual meeting, these appellants employed a teacher for the three months, April, May, and June, 1884, at a salary of thirty-five dollars per month, to teach said school, to be paid for out of the money then on hand, and for which no estimate was made, for the assessment of taxes to raise funds to run said three months’ school, the money for that purpose being then in the treasury; and to enjoin and restrain them from expending this money for this purpose, the plaintiff and respondent instituted this suit. The circuit court granted a temporary injunction, and, upon a final hearing, made said injunction perpetual, restraining and enjoining these appellants from expending any moneys belonging to said school district in payment of said teacher, or the expense of running said school, and appellants, to reverse said judgment, have, in due form, brought the cause to this court by appeal.
It will be noticed that an extra four months’ school was authorized by a vote, at the annual meeting held in April, 1883. At that time, the school year began the first Tuesday in April. Before the next annual meeting, the beginning of the school year was fixed at July 1, by *43the General Assembly, though the annual meeting was still kept at the first Tuesday in April. It was at the regular annual meeting in April, 1884, that the school complained of was - authorized, and the whole question turns on the authority of that annual meeting to make such order.
By section 7029, Revised Statutes, annual meetings are authorized, and section 7031 enumerates the powers of these meetings. It is provided that “the qualified voters assembled at the annual meeting shall have power, by a majority of the votes cast, * * * fourth, to determine the length of time, if any, in excess of four months, that the public schools of the district shall be kept open, and order the proper estimate to be made therefor, provided that the entire estimate for such purposes, shall at nc time exceed one per centum, for any one year, of the assessed valuation of the property subject to taxation within the district.” It is evident that an annual meeting, in this respect, exercises its powers in relation to the then ensuing school year, and none other. The annual meeting of the given year provides for the school of that year, and the length of time it shall be taught. By section 7, article 2, of the constitution, a school, of at least four months’ duration, in each year, is provided for. If, in any year, the people desire a longer school period, they must vote and provide for it at the annual meeting of that year, or a special meeting called for that purpose, after a notice specifying sticTi purpose. Rev. Stat., sect. 7063.
The annual meeting of 1883 voted an extra four months’ school, for that scholastic year. The annual meeting for 1884 did the same for 1884, and, in addition, voted for a school not in that year ; this it could not do. In so stating, we are not taking issue with counsel in their assertion that if there be funds, without exceeding the tax limit, a school may be authorized for the whole year. The school law grants powers to the taxpayers of the district, at specified meetings, to be exer*44cised in a prescribed way. The terms of the law give notice to the voter of what business will be transacted at an annual meeting, and he has a right to assume that no business, outside of this, will be transacted.
It is not now necessary to state as to whether or not the months of April, May, and June, 1884, belonged to the school year of 1883, but it is certain they did not form a part of the school year of 1884. If they belonged to the year 1883, a special meeting in that year could have disposed of the matter, and a school kept open during those months. As it is, that period having passed, a future annual meeting may provide for the disposition of this fund, or a special meeting, called for that purpose, may do so. Rev. Stat., sect. 7063.
With the concurrence of the other judges,
the judgment is affirmed.